Exhibit 10.4

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 13, 2014, and is entered into by and among DOOH MEDIA MANAGEMENT LLC,
as Administrative Agent for the lenders (“Lenders”) party to the Credit
Agreement (as defined below) (in such capacity, together with its permitted
successors and assigns in such capacity, “Administrative Agent”), the Lenders,
RMG Networks Holding Corporation, a Delaware corporation formerly known as SCG
Financial Acquisition Corp. (“RMG Parent”), the direct and indirect domestic
Subsidiaries of RMG Parent listed on the signature pages hereto as “Borrowers”
(together with RMG Parent, collectively, “Borrowers”) and the other direct and
indirect domestic Subsidiaries of RMG Parent listed on the signature pages
hereto as “Guarantors” (collectively, “Guarantors” and together with Borrowers,
collectively, “Loan Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Administrative Agent (or its predecessors in
interest) and the Lenders signatory thereto from time to time are parties to
that certain Credit Agreement dated as of April 19, 2013 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; capitalized terms
used but not defined herein have the definitions provided therefor in the Credit
Agreement);

 

WHEREAS, the Borrowers have requested that Administrative Agent and the Lenders
agree to amend the Credit Agreement as provided herewith so as to, among other
things, provide additional loans in the principal amount of $2,000,000.00 to the
Borrowers; and

 

WHEREAS, Administrative Agent and the undersigned Lenders have agreed to amend
the Credit Agreement and provide such additional loans, subject to the terms and
conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Amendments to the Credit Agreement. As of the Fourth Amendment Effective
Date, the Credit Agreement is hereby amended as follows:

 

(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms, such terms to be incorporated into Section 1.01 of the
Credit Agreement in the correct alphabetical order:

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of November 13, 2014, among the Administrative Agent, the Lenders and the
Borrower.”

 

“Fourth Amendment Effective Date” means November 13, 2014.”

 

(b)     Section 2.01 of the Credit Agreement is hereby deleted in its entirety
and the following new Section 2.01 is inserted in replacement therefor:

 

 
 

--------------------------------------------------------------------------------

 

 

 

“2.01     Term Loans.     On the Closing Date, Lenders made a term loan to
Borrowers (the “Original Term Loan”) in the original principal amount of
$24,000,000, the principal balance of which was $4,352,136.76 as of the Second
Amendment Effective Date. On the Second Amendment Effective Date, Lenders made
an additional term loan to Borrowers in the original aggregate principal amount
of $3,647,863.24 (the “Second Amendment Term Loan”; and together with the
Original Term Loan, the “Existing Term Loans”). On July 11, 2014, Children's
Trust c/u the Donald R. Wilson 2009 GRAT #1 (“DW Lender”) purchased from Comvest
Capital II, L.P. (“Comvest”) a portion of the principal amount of Existing Term
Loans equal to $4,000,000 and White Knight Capital Management LLC (“GS Lender”)
purchased from Comvest a portion of the principal amount of Existing Term Loans
equal to $4,000,000, in each case, pursuant to an Assignment and Acceptance
Agreement dated July 11, 2014 (the transactions described in this sentence, the
“Assignments”) and the GS Lender and the DW Lender made an additional loan to
the Borrowers in the aggregate principal amount of $452,133.13 (the “Assignment
Term Loan”), the proceeds of which were used to pay costs, fees and expenses in
connection with the Assignments. On the terms and subject to the conditions set
forth in the Credit Agreement and in the Third Amendment, on the Third Amendment
Effective Date, each of DW Lender and GS Lender made an additional term loan to
the Borrowers in the original aggregate principal amount of $3,547,866.87 (which
was allocated 50% to GS Lender and 50% to DW Lender) (the “Third Amendment Term
Loan”). On the terms and subject to the conditions set forth herein and in the
Fourth Amendment, on the Fourth Amendment Effective Date, each of DW Lender and
GS Lender shall make an additional term loan to the Borrowers in the original
aggregate principal amount of $2,000,000.00 (which will be allocated 50% to GS
Lender and 50% to DW Lender) (the “Fourth Amendment Term Loan”). Each of the
Assignment Term Loan, the Third Amendment Term Loan and the Fourth Amendment
Term Loan shall be deemed to be made in addition to the Existing Term Loans and
not in repayment thereof and shall constitute a portion of the Term Loan for all
purposes under the Credit Agreement and each Loan Document. Without limiting the
generality of the foregoing, the Loans made pursuant to this Section 2.01 shall
(i) constitute Obligations under the Loan Documents and have all of the benefits
thereof, (ii) have all of the rights, remedies, privileges and protections
applicable to the Term Loan under the Credit Agreement and the other Loan
Documents, (iii) be secured by the Liens granted to the Administrative Agent
under any Loan Document, (iv) be evidenced by notes, if requested by the
applicable Lender and (v) bear interest at rates applicable to the Term Loan
under the Credit Agreement. Moreover, effective immediately upon making its
portion of the Fourth Amendment Term Loan hereunder, each of DW Lender and GS
Lender shall automatically become a party to the Credit Agreement (as amended by
the Fourth Amendment) as a “Lender” and have all rights and obligations of a
Lender thereunder, without any further action by Administrative Agent, any other
Lender or any Loan Party. After giving effect to the making of the Fourth
Amendment Term Loan pursuant to this Section 2.01, the Existing Term Loans, the
Assignment Term Loan, the Third Amendment Term Loan and the Fourth Amendment
Term Loan shall be consolidated into a single term loan hereunder (the “Term
Loan”). Each Borrower hereby acknowledges and agrees that the principal amount
of the Term Loan outstanding under the Credit Agreement on the Fourth Amendment
Effective Date (after giving effect to the funding of the Fourth Amendment Term
Loan) is $14,000,000 (which is allocated as follows: $7,000,000 to GS Lender and
$7,000,000 to DW Lender).

 

2.     Conditions to Effectiveness. The effectiveness of Section 1 of this
Amendment is subject to the following conditions precedent:

 

(a)     Administrative Agent shall have received a copy of this Amendment
executed by each Loan Party and Lenders constituting Required Lenders; and

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

(b)     after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

3.     Post-Closing Requirement. On or before November 24, 2014, the Borrowers
shall deliver, or cause to be delivered, to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, a legal
opinion of Greenberg Traurig, LLP addressed to each Lender as to such matters
the Administrative Agent shall reasonably request.      

 

4.     Representations and Warranties. To induce Administrative Agent and the
undersigned Lenders to enter into this Amendment, each Loan Party represents and
warrants to Administrative Agent and Lenders that:

 

(a)     the execution, delivery and performance of this Amendment and the
agreements entered into in connection herewith have been duly authorized by all
requisite corporate action on the part of such Loan Party and have been
unanimously approved by a standing committee of RMG Parent’s board of directors,
consisting solely of independent, disinterested directors (the “Committee”), and
no further consent or authorization is required by RMG Parent or any of the
other Loan Parties, their respective boards of directors or any committee
thereof (including the Committee) or any of their respective stockholders or
other equity holders;

 

(b)     the Committee was formed for the purpose of evaluating financing
opportunities and alternatives for RMG Parent, with the authority to approve RMG
Parent’s entry into any such financing opportunity, including RMG Parent’s entry
into this Amendment and the agreements entered into in connection herewith and
consummation of the transactions contemplated hereby; the Committee sought and
considered various financing alternatives, including financing alternatives that
did not include the Lenders, and, in connection with its consideration of such
financing alternatives, the Committee had the opportunity to engage legal and
other advisors; and, in connection with its approval, the Committee determined
that it is advisable and in the best interests of RMG Parent and its
stockholders to enter into this Amendment and the agreements entered into in
connection herewith and consummate the transactions contemplated hereby;

 

(c)     this Amendment has been duly executed and delivered by such Loan Party;

 

(d)     the Loan Parties have furnished to the Administrative Agent true and
correct copies of the organizational documents of each of the Loan Parties, as
amended and in effect on the date hereof;

 

(e)     each representation and warranty contained in the Credit Agreement or in
any other Loan Document is true and correct in all material respects as of the
date hereof, with the same effect as though made on the date hereof (except to
the extent that any such representation or warranty speaks to an earlier date,
in which case such representation or warranty shall be true and correct as of
such earlier date);

 

(f)     after giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing; and

 

(g)     the proceeds of the Fourth Amendment Term Loan shall be used to fund
working capital of the Loan Parties.

 

 
-3-

--------------------------------------------------------------------------------

 

 

 

5.     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

6.     References. Any reference to the Credit Agreement contained in any
document, instrument or Loan Document executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

7.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopier or pdf shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telecopier or pdf shall also deliver
an original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

8.     Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.

 

9.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

10.   Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrowers’ Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Amendment and acknowledges that
each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.

 

[Signature Pages Follow]

 

 
-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  BORROWERS:           RMG NETWORKS HOLDING CORPORATION f/k/a SCG Financial
Acquisition Corp., as a Borrower  

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name: 

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

SCG FINANCIAL MERGER I CORP., as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

RMG NETWORKS HOLDINGS, INC. f/k/a Reach Media Group Holdings, Inc., as a
Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

RMG NETWORKS, INC., as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

RMG ENTERPRISE SOLUTIONS HOLDINGS CORPORATION f/k/a Symon Holdings Corporation,
as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

 

RMG ENTERPRISE SOLUTIONS, INC. f/k/a Symon Communications, Inc., as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

  GUARANTORS:        

 

RMG MEDIA NETWORKS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

EMN ACQUISITION CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

EXECUTIVE MEDIA NETWORK, INC., a New York corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

CORPORATE IMAGE MEDIA, INC., a New York corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 

PROPHET MEDIA LLC, a New York limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

 

 
-6-

--------------------------------------------------------------------------------

 

  

 

 

SYMON LV, LLC, a Nevada limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Loren Buck

 

 

Name:

Loren Buck

 

 

Title:

Executive Vice President

 

  

 
-7-

--------------------------------------------------------------------------------

 

 

 

  LENDERS:        

 

CHILDREN’S TRUST C/U THE DONALD R. WILSON 2009 GRAT #1, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Wilson

 

 

Name:

Jennifer Wilson

 

 

Title:

Trustee

 

 

 

WHITE KNIGHT CAPITAL MANAGEMENT LLC, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Sachs, Trustee

 

 

Name:

Gregory H. Sachs Revocable Trust UDT DTD 4/24/98

 

 

Title:

Member

 

 

-8-